Exhibit 10.33
[Letterhead of Las Vegas Sands Corp.]
January 18, 2010
Kenneth J. Kay
Dear Ken:
This letter serves as an amendment to each of (1) the Employment Agreement,
dated as of December 1, 2008 (the “Employment Agreement”), between you and Las
Vegas Sands Corp. and (2) the Nonqualified Stock Option Agreement, dated as of
January 1, 2009 (the “Option Agreement”), between you and the Company.
Effective retroactive to December 1, 2009, the amount of your annual base salary
will be increased from Nine Hundred Thousand Dollars ($900,000) to One Million
One Hundred Thousand Dollars ($1,100,000) payable in equal bi-monthly
installments or as otherwise in accordance with the regular payroll of the
Company. This retroactive increase includes the base salary increase of a
minimum of four percent (4%) effective January 1, 2010 referenced in Section 3
of the Employment Agreement.
In addition, on January 1, 2009 (the “Date of Grant”), you received a grant of
nonqualified stock options to purchase 100,000 shares of the Company’s common
stock under the Company’s 2004 Equity Award Plan (the “Plan”), with an exercise
price equal to the fair market value of the Company’s common stock on the Date
of Grant. The terms of the grant were set forth in the Employment Agreement and
the Option Agreement and are subject to the provisions of the Plan. As
originally granted, the stock options were to vest over six years, with 33,333
options vesting over four years commencing on the first anniversary of the Date
of Grant, an additional 33,333 options vesting over four years commencing on the
second anniversary of the Date of Grant and the remaining 33,334 vesting over
four years commencing on the third anniversary of the Date of Grant.
Accordingly, 5,000 stock options vested on January 1, 2010.
The vesting schedule of the options set forth in Section 6 of the Employment
Agreement and Section 3(c)(i) of the Option Agreement is hereby amended so that
(a) an additional 20,000 options will be deemed retroactively vested as of
January 1, 2010 resulting in a cumulative total of 25,000 options being vested
as of that date and (b) the remaining 75,000 options will vest in equal
installments of 25,000 options each on the second, third and fourth
anniversaries of the Date of Grant.

 

 



--------------------------------------------------------------------------------



 



Kenneth J. Kay
Page 2
The other provisions of the Employment Agreement and the Option Agreement are
unchanged.
Enclosed are two copies of this letter. Please acknowledge your agreement with
the foregoing by signing both copies of this letter. Please return one signed
and acknowledged copy of this letter and retain the second copy for your
records.

            Sincerely,
      By:   /s/ Sheldon G. Adelson         Name:   Sheldon G. Adelson       
Chairman and Chief Executive Officer     

Acknowledged and agreed,
this 18th day of January, 2010

         
By:
  /s/ Kenneth J. Kay

 
Name: Kenneth J. Kay
Title: Senior Vice President & Chief Financial Officer    

 

 